Citation Nr: 1630966	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability, and if so whether the reopened claim should be granted.

2. Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This appeal came before the Board of Veterans' Appeals (Board) from August 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When this appeal was previously before the Board in August 2014, it was decided in part and remanded in part for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The issues of entitlement to service connection for a skin disability and hypertension are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in December 2007 denied service connection for a skin disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

2.  Sleep apnea was not present in service, is not otherwise related to service, and was not caused or permanently worsened by service-connected posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a skin disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

A claim for service connection for a skin disability was denied in a December 2007 rating decision.  The rating decision indicates that the denial was based, at least in part, on the absence of evidence of chronic skin disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes copies of service treatment records that are listed with a receipt date after the December 2007 rating decision.  Review of these records does not reveal any previously unseen and relevant records, however.  Thus, the Board finds 38 C.F.R. § 3.156(c) is not applicable.  

The evidence added to the record after the appeal period includes medical evidence of a chronic skin disability, to include a Disability Benefits Questionnaire completed in January 2015, which indicates that the Veteran appeared to have chronic onychomycosis of the toenails.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim is in order.   

II.  Service Connection for Sleep Apnea

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The record reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the sleep apnea is related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

B.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Factual Background and Analysis

Following the review of the evidence, the Board must conclude that service connection is not warranted for sleep apnea.  

Initially, the Board finds that a preponderance of the evidence shows that sleep apnea was not present during service.  The service treatment records reveal no complaints or finding of sleep impairment, and the first history and diagnosis of record of sleep apnea date more than 28 years after discharge.  Additionally, although competent to do so, the Veteran has not alleged experiencing sleep problems during and since service. 

Furthermore, the probative evidence does not suggest that the sleep apnea is related to service.  There is no medical opinion of record linking the sleep apnea to service.  Additionally, as noted above, the Veteran has not provided a history of chronic symptoms during and since service.  Although the appellant might believe that his sleep apnea is related to service, the medical evidence does not indicate that the Veteran's sleep apnea was present during service, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his sleep apnea or to determine that he had asymptomatic sleep apnea during service.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.

Finally, the probative evidence does not suggest that the sleep apnea is secondary to the service-connected posttraumatic stress disorder.  VA medical professionals provided probative opinions that the sleep apnea was not caused or aggravated by the service-connected posttraumatic stress disorder.  There is no contrary medical opinion or medical evidence. 

The Veteran has submitted a Board decision in which service connection was granted for sleep apnea as secondary to posttraumatic stress disorder.  That case is distinct, however, because that record included a medical opinion that the sleep apnea had been aggravated by posttraumatic stress disorder.  This record is absent any such medical evidence in this case.  Moreover, the record in this case includes a medical opinion indicating that the Veteran's sleep apnea is not secondary to the posttraumatic stress disorder.  

The Veteran has also submitted a medical article reporting that "combat veterans with posttraumatic stress disorder" have "more cases of sleep apnea than might otherwise be expected."  The article indicates that it was assumed that the sleep apnea was largely preexistent to deployment to combat, however, and does not establish that there is a causal or aggravating relationship between the conditions.  Moreover, a VA examiner determined that the sleep apnea was not related to PTSD even after consideration of the article.  The Board finds the examiner's opinion is more probative than the medical article, in part because the examiner's opinion is based on the Veteran's specific facts.  

Although the appellant might believe that his sleep apnea is secondary to the service-connected posttraumatic stress disorder, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion regarding causation is less probative than the medical opinion against the claim.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a skin disability is granted.

Service connection for sleep apnea is denied.  


REMAND

Another examination is needed to clarify the diagnosis associated with the Veteran's skin disease.  In this regard, the Board notes that the Veteran was diagnosed with lichen simplex chronicus by VA dermatology, tinea pedis by a 2012 VA examiner, and tinea corporis by a 2014 VA examiner and was found to have a disease "compatible with asteatotic dermatitis" in May 2010.  The 2014 VA examiner determined that it was less likely than not that a skin disorder of the feet was related to service, in part based on the lack of consensus among medical professionals as to the nature of the Veteran's current skin disability.  It is unclear whether the Veteran has undergone an examination by a dermatologist.  In light of the ambiguity as to the nature of the current disability, and the different histories provided by the Veteran (the Veteran initially reported rash on his arms since Vietnam but has since reported rash on the feet that spread upwards), the Board finds an examination by a dermatologist would be beneficial.  

Furthermore, an addendum opinion is needed for the hypertension claim.  The evidence indicates that the Veteran had service in Vietnam; thus, his exposure to herbicides during such service is presumed.  The Secretary of VA has publicly acknowledged a National Academy of Science report indicating that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 77 Fed. Reg. 47,924 -47,927 (August 10, 2012).  Therefore, the Board has determined that a VA medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides is warranted.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  Then, afford the Veteran a VA examination by a dermatologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all skin disorders that have been present during the period of the claim.  

For each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in service or is otherwise etiologically related to service.  The rationale for all opinions expressed must be provided, with consideration of the Veteran's competent history of symptoms since service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  All pertinent evidence of record should be made available to and reviewed by an appropriate medical professional.  The medical professional should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The rationale for the opinion must also be provided.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


